HLIC

Inter-American
Investment Corporation
A Member of the IDB Group

5. Environmental and Social Action Plan

ID Action Deliverable Deadline

1 Start execution of Firefighting System project at the three industrial facilities to fulfill Report of Project | Before closing
requirements of Performance Standard 2, related with Emergency Preparedness and mp! eremation, every two
Response. All the project need to follow ABNT norms and the engineer in charge to be months.

CREA Certified.

2 Develop and implement an Integrated E&S Management System, following PS1| Internal approval of the] Half year reports
requirements and according with ISO 14001 & OHSAS 18001 norms, to be applicable in | Integrated E&S Management | after the first
both the agricultural areas and industrial facilities. System. disbursement.
The integrated policy has to have commitments must be in compliance with PS1 | To report progress
requirements including designation of the individual who will be responsible. implementation periodically.

3 Designate an Environment, Safety and Occupational Health officer with direct report to | Organization chart, budget} 1 year after the
the top management. Need to implement an organization structure with sufficient | and job responsibilities of | first disbursement
personnel and budget to cover their responsibilities to implement the ESMS, adequate to | each personnel.
the size and complexity of operations, with clear lines of responsibility authority.

4 Reduce Lost Time Incident Frequency Rate (LTIFR) to a rate to be agreed for each year or | Monthly LTIFR reports. Yearly reports
a percentage reduction over the time. after the first

disbursement to
reach the goal.

5 The company needs to develop an Accident Investigation procedure as part of the ESMS. | Accident Investigation | 6 months after the

procedure. first disbursement

6 A Labor Policy and a Grievance Mechanism needs to be developed according with the | Labor Policy and Grievance | 12 months after
objectives of PS -2. Mechanism protocol or policy. | the first

disbursement

7 Child Labor — Develop a procedure for monitoring child labor (Programa Aprendiz) Child Labor Procedure. 3 months after the

first disbursement

8 Labor Unions collective agreements (Sindicato dos Trabalhadores em Transporte| Report yearly Santa Adélia’s | Before closing
Rodoviario de Jaboticabal and Sindicato dos Trabalhadores nas Industrias de Alimentagao | accomplishments with

e Afins de Jaboticabal) agreements.

9 Security Personnel rules - To review that follows the “Use of Security Forces: Assessing | Develop a Security Policy or | 12months after
and Managing Risks and Impacts” of IFC, a Guidance for the Private Sector in Emerging | procedure. the first
Markets. disbursement

10 According with this PS-3, the client will quantify direct emissions from the facilities owned | Quantification of GHG | 12months after
or controlled within the physical project boundary, as well as indirect emissions | emissions annually in | the first
associated with the off-site production of energy used by the project. accordance with | disbursement

internationally recognized
methodologies and good
practice.
Submit an Action Plan to accomplish with the Brazilian Forestry Code (Novo Cédigo | Register at the (CAR) Rural] 12 months after
Florestal) including a schedule of implementation. Under advice from CETESB or | Environmental Cadaster. the first
Fundagao Florestal de Sao Paulo. disbursement
12 Start biological monitoring in the preserved areas among Santa Adélia’s cane crop areas. Monitoring reports yearly. 12 months after
the first
disbursement

13 Start monitoring of environmental noise, air quality in the area of influence and mobile | Monitoring reports yearly. 12 months after
sources emissions in regular basis. the first

disbursement

14 Suppliers need to follow the “Supply Chain policy” to ensure sustainable procurement, | Supply Chain Policy. 3 months after the
produce, and include this obligation into the contracts between the parties. first disbursement

15 Soil contamination assessment to verify soil quality according with national permissible | Soil sampling results of the | Yearly report of
limits for agricultural land use as well industrial use. three crop areas (agricultural | laboratory

use) and of the three plants | analysis
(industrial use).
16 Pesticide & Chemical fertilizer’s use: To develop an integrated pest and disease | Pesticide & Chemical | 6 months after the

management plan, categorization according with the World Health Organization (WHO)

Fertilizers Management Plan.

first disbursement

